DETAILED ACTION
This communication is a non-final office action on the merits on patent application 14/663934, attorney docket 2519-0577PUS1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the of the AIA , and is a division of 15677089, filed 08/15/2017, now U.S. Patent #10833152A. Applicant is Taiwan Semiconductor Manufacturing Co. Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “A method…to form pads, masks, and first and semiconductor fins over the substrate” 
 Claim 16 is objected to because of the following informalities: the claim recites “A method, comprising: forming first and semiconductor fins over a substrate”
In both claims, examiner will assume applicant intended to claim “first and second semiconductor fins”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  Claims 1, 13 and 14 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite a method of using CMP to planarize the isolation material until the topmost end of the second portion of the liner is lower than the first one of the pads, or a gap appears between the fin and isolation material.  There is no description of the methodology that will allow a planarization stoop to result in a liner lower than the pad.  One skilled is a semiconductor process engineer with knowledge of CMP polishing methodology, which is central to the limitation.    There is not enough descriptive detail in the disclosure or claims or a working example, to allow one skilled to practice the method without extensive experimentation involving the materials and geometries for the pad layer and liner, the relative thicknesses, the polishing parameters, including chemistry, pad type, chuck pressures and speeds, which is a broad body of knowledge and limited predictability for a specific set of materials and geometry. 
Claims 2-10 depend form claim 1 and carry the same defect ad claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 16 recites the limitation "second semiconductor fin.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 17-20 depend from parent claims 1 or 16 and carry the same defect.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the objection and the rejection under 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 1, the prior art does not teach or make obvious a method the comprises performing a CMP process on an isolation layer that results in a topmost end of the remaining liner layer over the second fin that is lower than the first one of the pads over the second semiconductor fin in combination with the steps of forming fins with pads, forming a liner on both fins, removing the liner from a sidewall of one fin, forming an isolation layer.
Claims 2-10 depend from claim 1 and carry the same novel method limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ghani et al. (U.S. 2016/0056156).

As for claim 11,
 Ghani teaches in figures 1A-1H method, comprising: 
forming a first semiconductor fin (122) over a first region of a substrate and a second semiconductor fin (102) over a second region of the substrate;
 forming a liner (108) over the substrate and covering the first semiconductor fin and the second semiconductor fin (fig. 1B), wherein the liner is in contact with sidewalls of the first semiconductor fin and the second semiconductor fin; 
removing a first portion of the liner within the first region to expose the sidewalls of the first semiconductor fin, wherein a second portion of the liner remains covering the sidewalls of the second semiconductor fin (fig. 1D); and 
forming an isolation structure (114/116) over the substrate and adjacent to the first and second semiconductor fins, wherein 
a bottommost surface of the isolation structure is coterminous with a bottommost surface of the second portion of the liner (shown in the center of fig. 1F), and wherein the isolation structure is in contact with the first semiconductor fin (left side of 1F.

As for claim 12,
Ghani teaches the method of claim 11 and teaches that forming the isolation structure over the substrate comprises:
depositing an isolation material over the substrate (figs 1e, 1F); 
performing a CMP process to the isolation material ([0043], 1F); and 
etching back the isolation material after performing the CMP process (1H, [0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ghani in view of Chung et al. (U.S. 2016/0284706).

As for claim 15,
Ghani teaches the method of claim 11 but does not teach forming an epitaxy structure over the second semiconductor fin, wherein an interface between the second semiconductor fin and the epitaxy structure has a bottom over a top of the liner.
However, Chung teaches in figure 1A, an epitaxy structure (140) over the second semiconductor fin (F1), wherein an interface between the second semiconductor fin and the epitaxy structure has a bottom over a top of the liner (FR1, [0078]).
It would have been obvious to one skilled in the art at the effective filing date of this application form epitaxial source/drains of Chung over the liners of Ghani because an epitaxial source/drains allows forming and doping to occur in one step, and the stepped portion is already formed in Ghani, so no extra steps would be required to form above the liner One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghani in view of in view of Su et al. (U.S. 2016/0133746, to applicant, published 5/12/2016).

As for claim 16,
Ghani teaches a method, comprising: 
forming first and (second) semiconductor fins (102, nmos side and pmos side) over a substrate; 
forming a liner (108) covering the first and second semiconductor fins; 
performing a first etching process (shown in fig. 1d) to remove a first portion of the liner to expose sidewalls of the first semiconductor fin, wherein a second portion of the liner remains covering the second semiconductor fin; 
performing a second etching process to lower a top surface of the second portion of the liner (CMP is a chemical etch combined with a mechanical grind, shown in figure 1f); 
Ghani does not teach forming first and second epitaxy structures on exposed surfaces of the first and semiconductor fins, respectively, wherein the first epitaxy structure and the first semiconductor fin have a first dopant type, and the second epitaxy structure and the second semiconductor fin have a second dopant type opposite the first dopant type.
However, Su teaches in figure 17, an epitaxy structure (130) over the second semiconductor fin (116), wherein an interface between the second semiconductor fin and the epitaxy structure has a bottom over a top of the liner (118), formed above the liners in figure 15).
It would have been obvious to one skilled in the art at the effective filing date of this application form epitaxial source/drains of Su over the liners of Ghani because an epitaxial source/drains allows forming and doping to occur in one step, and the stepped portion is already formed in Ghani, so no extra steps would be required to form above the liner One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 17, 
Ghani in view of Su makes obvious the method of claim 16, and in the combination, Su teaches a bottom of the second epitaxy structure (106) is above a highest point of the liner (118).

As for claim 18,
Ghani in view of Su makes obvious the method of claim 16, and in the combination, Ghani teaches forming an isolation structure (114/116) between the first and second semiconductor fin, wherein the isolation structure is in contact with the first semiconductor fin and the liner, and a bottommost surface of the isolation structure is aligned with a bottommost surface of the liner (shown in figure 1F).

As for claim 19,
Ghani in view of Su makes obvious the method of claim 18, and in the combination, Ghani teaches that forming the isolation structure comprises: 
depositing an isolation material (1E, 114; 1F 116), over the substrate after performing the first etching process; 
performing a CMP process to the isolation material ([0043]); and etching back the isolation material after performing the CMP process (shown in 1H, [0046]).

As for claim 20,
Ghani in view of Su makes obvious the method of claim 16, wherein the CMP process is performed to remove a top portion of the liner over the second semiconductor fin (shown removed in figure 1F).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893